Citation Nr: 0502139	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  01-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1942 to 
September 1944.  He died in January 2000.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a February 2000 decision by 
the RO, which, in part, denied service connection for the 
cause of the veteran's death and entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  In January 2002, a hearing was 
held at the RO before the undersigned member of the Board.  

In April 2002, the Board denied service connection for the 
cause of the veteran's death and stayed the DIC claim at the 
direction of the United States Court of Appeals for the 
Federal Circuit.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the veteran's death in January 
2000 is shown to have been the result of respiratory failure, 
myocardial infarction, and coronary artery disease.  

3.  The veteran's coronary artery disease was first 
clinically demonstrated many years after service.  

4.  At the time of death, service connection was established 
for bilateral retinitis pigmentosa, rated 100 percent 
disabling from April 9, 1998, and malaria, rated 
noncompensably disabling from January 21, 1947.  

5.  The veteran's service-connected disabilities where not 
continuously rated totally disabling for 10 years prior to 
his death.  


CONCLUSION OF LAW

The criteria for eligibility for DIC under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103 
(a) and 38 C.F.R. § 3.159, because an initial AOJ 
adjudication had already occurred.   

The Board concludes that information and discussions as 
contained in the February 2000 rating decision and the 
November 2000 statement of the case have provided her with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified her why this evidence 
was insufficient to award the benefits sought, and thereby 
put her on notice of the evidence needed to substantiate the 
claim.  Thus, the appellant has been provided notice of what 
VA was doing to develop the claim, notice of what she was 
responsible for, and notice of the evidence needed to 
substantiate the claim.  

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the appellant 
regarding what additional evidence she should submit to 
substantiate her claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  The Board further emphasizes that the 
denial herein is based upon application of laws and 
regulations pertaining to the appellate process, rather than 
based on medical and other evidence already contained within 
the claims file.  The pertinent facts in this case are not in 
dispute and the law is dispositive.  Therefore, there is no 
additional evidence or information that could be obtained to 
substantiate the claim.  

Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the appellant.  The 
Board concludes that any such error is harmless, and does not 
prohibit review of this matter on the merits.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

Service connection for bilateral retinitis pigmentosa was 
denied by the RO in September 1944, on the grounds that the 
eye disorder was constitutional or developmental disorder and 
not a disability for VA compensation purposes.  The veteran 
was notified of this decision and did not appeal.  

A request to reopen the claim of service connection for 
retinitis pigmentosa was received on April 9, 1998.  

By rating action in September 1999, service connection was 
established for bilateral retinitis pigmentosa and a 100 
percent evaluation was assigned, effective from April 9, 
1998, the date of receipt of the reopened claim.  38 C.F.R. 
§ 3.400(b)(2).  

A claim of service connection for the cause of the veteran's 
death was received on January 12, 2000.  The Certificate of 
death showed that the veteran died on January [redacted], 2000.  The 
immediate cause of death was shown as respiratory failure due 
to myocardial infarction and coronary artery disease.  An 
autopsy was not performed.  

DIC

DIC can be awarded based on a service-connected death, or as 
if the death were service-connected under the provisions of 
38 U.S.C.A. § 1318.  See, e.g., Green v. Brown, 10 Vet. App. 
111, 115 (1997).  All § 1318 bases for an award of DIC are an 
intrinsic part of a DIC claim in those cases in which service 
connection for the cause of the veteran's death is denied and 
the veteran had a totally disabling service-connected 
condition at the time of death.  Timberlake v. Gober, 14 Vet. 
App. 122, 134-35 (2000).  

The veteran was in receipt of a total schedular rating for 
bilateral retinitis pigmentosa from April 9, 1998 until his 
death in January 2000.  Since the veteran was evaluated as 
totally disabled at the time of his death, VA is required to 
consider the appellant's claim for DIC under all relevant 
laws, including § 1318.  

The widow of a deceased veteran may be entitled to DIC as if 
the veteran's death were service connected where the 
veteran's death was not caused by his own willful misconduct 
and he was in receipt of or entitled to receive (or but for 
receipt of military retired or retirement pay was entitled to 
receive) compensation at the time of death for a service-
connected disability that was either: (1) continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of ten years or more immediately preceding 
death; or (2) continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active service for a 
period of not less than five years immediately preceding 
death.  38 U.S.C.A. § 1318.  

During the pendency of this appeal, 38 C.F.R. § 3.22(a), the 
regulation implementing 38 U.S.C.A. § 1318, was amended 
effective November 30, 1999.  See 65 Fed. Reg. 3388 (Jan. 21, 
2000).  

Under the old version of 38 C.F.R. § 3.22, as interpreted by 
the courts, a survivor of a deceased veteran was eligible for 
DIC under section 1318(b)(1) if (1) the veteran was in actual 
receipt of a 100 percent disability rating for the statutory 
period of time; (2) the veteran would have been in receipt of 
a 100 percent rating disability rating for such time but for 
CUE in a final RO or Board decision, or (3) for certain 
claims, the veteran had been "hypothetically" entitled to 
receive a 100 percent disability rating for the required 
period of time.  Carpenter v. West, 11 Vet. App. 140 (1998).  

The purpose of the January 2000 amendment was to make clear 
VA's conclusion that 38 U.S.C.A. § 1318 authorizes payment of 
DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA.  See 65 
Fed. Reg. 33,88-92 (Jan. 21, 2000).  

The prior version of § 3.22 stated that DIC benefits would be 
provided when a veteran "was in receipt of or for any reason 
. . . was not in receipt of but would have been entitled to 
receive compensation at the time of death."  38 C.F.R. 
§ 3.22(a)(2) (1999).  The revised regulation replaced this 
broad statement with seven enumerated exceptions, including 
providing for the reopening of claims only on grounds of CUE.  

The revised § 3.22 limited the circumstances under which a 
veteran's survivor may claim entitlement to DIC benefits by 
defining "entitled to receive" to mean that, at the time of 
death, the veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the veteran; (3) 
the veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  38 
C.F.R. § 3.22 (2004).  

The Board's interpretation was confirmed by the recent 
decision by the United States Court of Appeals for the 
Federal Circuit in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II) in which that Federal Circuit 
stated that:  

The Department should also continue to 
process claims for survivor benefit that 
would be rejected because they are based 
on the filing of new claims after the 
veteran's death, since we have found that 
the Department's interpretation of the 
statue as barring such claims is 
permissible and reasonable...

The Federal Circuit upheld VA's interpretation of 38 U.S.C.A. 
§ 1318, as codified at 38 C.F.R. § 3.22(a) (2004), with 
certain exceptions that do not apply in this case, such as 
those involving new and material evidence.  Therefore, the 
Board can proceed to consider the claim in this case.  

Since the appellant's claim was received after the effective 
date of the changes to § 3.22, only the new version of the 
regulation is applicable.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004); cf. Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)) ("[C]ongressional enactments and 
administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result.).

In this case, the veteran was in receipt of a total schedular 
rating for bilateral retinitis pigmentosa from April 9, 1998 
until his death in January 2000.  Therefore, he was not 
evaluated as 100 percent disabled for the ten years prior to 
his death.  The Board denied service connection for the cause 
of the veteran's death in April 2002, on the grounds that his 
fatal heart disease was not present in service or until many 
years thereafter, and that there was no competent evidence 
that his service-connected disabilities played any role in 
causing his death.  

The appellant has not alleged that there was clear and 
unmistakable error in any final rating decision.  As the 
appellant has not raised this issue, the Board concludes that 
no further action or consideration is warranted as to this 
particular portion of the 38 U.S.C.A. § 1318 analysis.  

Because the veteran was not rated totally disabled for the 
requisite period, there has been no allegation of CUE in 
prior Board or RO decisions, and because there is no other 
basis for providing DIC in this case; the appellant's claim 
for DIC benefits must be denied as a matter of law. Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  



_________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


